Citation Nr: 0823074	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  03-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant served on active duty for training from August 
1976 to November 1976.  Thereafter, he served on various 
periods of active duty for training and inactive duty 
training with until June 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

In April 2004, February 2006, and January 2007 the Board 
remanded the appellant's appeal for further evidentiary 
development.


FINDINGS OF FACT

1.  A injury characterized as back strain in May 1990 was not 
incurred in the line of duty.

2.  Objective evidence of any current back disorder being 
related to active duty service is not shown.  

3.  Objective evidence of any current bilateral hearing loss 
being related to active duty service is not shown.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 101(24), 106, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303 (2007).

2.  Bilateral hearing loss was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 101(24), 106, 
5103, 5103A, 5107(b); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June 2004 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  He was also asked at that time to supply VA with the 
names, addresses, and approximate dates of all treatment 
received by him before and after 1991.  He did not supply 
this information.  He was also provided, in June 2004, a VA 
Form 21-4142, Authorization for Release of Information, so 
that VA could seek to obtain medical records from the Norris 
Cotton Building.  Again, he did not return this form.  The 
duty to assist is not always a one-way street.  If he wishes 
help, the appellant cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  While VA has a duty 
to assist the appellant in the development of a claim, that 
duty is not limitless.  In February 2007, he was provided 
with notice of the type of evidence necessary to establish 
disability ratings and effective dates.  The claims were 
readjudicated in January (back disorder) and April (bilateral 
hearing loss) 2008 supplemental statements of the case.  

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the evidence of 
record rebuts any suggestion that the appellant has been 
prejudiced in any manner.  Hence, the case is ready for 
adjudication.  

Factual Background

The appellant claims entitlement to service connection for a 
back disorder resulting from an injury incurred in May 1990.  
See March 2002 VA Form 21-4138.  He claims to have been 
medivaced to a hospital after falling into a hole while at 
Camp Guernsey, Wyoming.  He reports being told at that time 
he may have two slipped vertebras, and that he has since 
continued to have back pain.  He also submitted a claim for 
bilateral hearing loss in May 2002.  See VA Form 21-4138.  He 
has made no concise allegations as to how this claimed 
hearing loss was incurred.  

Service personnel records show that the appellant served on 
active duty for training from May 17 to May 31, 1990.

Service medical records show neither back nor hearing loss 
problems at the time of the appellant's June 1976 National 
Guard enlistment examination.  The reports of medical history 
associated with June 1980 and June 1984 National Guard 
Quadrennial examinations show that the appellant complained 
of recurrent back pain.  The respective examination reports 
offer no finding of a back disorder or hearing loss.

A June 1988 National Guard Quadrennial examination report 
includes audiometric findings containing threshold level 
findings equating to right ear hearing loss as defined at 38 
C.F.R. § 3.385.  

A May 10, 1990 individual sick slip records that the 
appellant was hospitalized for complaints of tingling in his 
arms and fingers on the left side.  A health record dated May 
10, 1990, shows that the appellant provided a prior history 
of two slipped vertebrae.  A May 11, 1990, health record 
shows an assessment of acute back strain, improved.  A DA 
Form 2173, Statement of Medical Examination and Duty Status, 
signed May 14, 1990, shows that the appellant was admitted on 
May 10, 1990, for an injury characterized as "back strain."  
At that time the appellant was noted to have been on active 
duty from training from May 5 to 20, 1990.  The injury was, 
however, found not to have been incurred in the line of duty.  
It was specifically noted that the appellant came to camp 
even though his personal physician advised that he should not 
to attend due to his back problem.  A May 20, 1990, health 
record shows that the appellant was seen two and a half weeks 
before active duty for training at the emergency room at 
Laconia Hospital for complaints, in pertinent part, of low 
back pain.  It was also noted that 12 days earlier, during 
active duty for training, the appellant developed lower back 
pain.  Examination revealed no serious problem was 
identified.  

A May 1990 DA Form 2173 found that a back strain was 
diagnosed while the appellant was on active duty for 
training.  The injury was found to not have been incurred in 
the line of duty.

Private medical records show a history of low back pain for 
many years.  A generalized back strain was diagnosed in 
September 1999.  Chronic back pain with acute musculoskeletal 
strain syndrome was diagnosed in October 1999.  Lumbar muscle 
strain was diagnosed in March 2000.  Low back pain was 
diagnosed in April 2000.  He also was treated for cerumen 
impaction in April 2000.  

An April 2000 letter from a private physician includes a 
diagnosis of lumbar degenerative disc disease.  The appellant 
was noted to have developed low back pain in early March.  

An October 2001 letter from a private physician notes, in 
pertinent part, that the appellant complained of a history of 
low back pain beginning about 20 years earlier.  The 
appellant related that it began with a lifting type injury 
and became worse three or four years ago with what appeared 
to be another lifting injury.  Following examination of the 
appellant.  A pertinent diagnosis was not offered.  




Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Arthritis 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Active military service includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled from an injury incurred in line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is generally 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).  "Active duty for 
training" includes full-time duty for training performed by 
National Guardsmen, pursuant to 32 U.S.C.A. §§ 316, 502, 503, 
504, or 505, and by Reservists.  38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c) (2007).  INACDUTRA is generally 
Reserve duty other than full-time duty.  38 C.F.R. § 3.6(d).  
Annual training is an example of active duty for training 
while weekend drills are inactive duty training.  Thus, 
service connection is granted for either an injury or disease 
incurred during annual training but only for an injury 
incurred during a weekend drill.

As noted in the April 2004 remand, the evidence of record 
does not show that the appellant performed active duty 
service, and he may labor under the mistaken belief that 
service connection is granted for injury or disease incurred 
at any time while a member of the National Guard.  However, 
the law applicable to the basic entitlement to service 
connection provides that service connection is granted for 
injury or disease incurred or aggravated in the active 
military, naval, or air service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007). 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant seeks service connection for a back disorder 
which he alleges was incurred during his 1990 annual 
training.  However, he reported recurrent back pain at June 
1980 and June 1984 quadrennial National Guard examinations, 
and a unit investigation conducted following his 1990 back 
complaints reveals that his back disorder predated annual 
training.  If the back disorder predated the annual training, 
the question to be adjudicated is whether the preexisting 
back disorder was aggravated during annual training.  If 
disability due to a preexisting disorder increases during 
active duty training, the preexisting disorder is presumed to 
have been aggravated unless clear and unmistakable evidence 
shows that increased disability is due to the natural 
progress of the disorder.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007).  A mere transient flare-up of a 
preexisting disorder does not, however, in the absence of 
evidence of a worsening of the underlying condition, 
constitute aggravation of it.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In deciding whether the appellant has a current disability 
due to military service, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  The Board is also mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 30 
(1999).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

Analysis

As noted, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty.  It may also be established 
for aggravation of a pre-existing injury or disease in the 
line of duty.  38 U.S.C.A. § 1131.  Moreover, under this 
statute the appellant must submit proof of a present 
disability resulting from service in order to merit service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998)

Here, there is no competent medical opinion that the 
appellant has a back disorder which was incurred in or 
aggravated by his active duty for training as a reserve or 
National Guard.  As noted, a May 1990 DA Form 2173 
specifically found otherwise.  While the appellant complained 
of back pain before the incurrence of his May 1990 injury for 
which he now seeks service connection, medical evidence of a 
back disorder dated before this time, to substantiate a 
finding of a preexisting disability, is not of record.  
Still, the appellant is not entitled to a presumption of 
soundness prior to beginning a period of active duty for 
training, and it is clear that the appellant had a back 
disorder prior to serving in May 1990.  Moreover, aggravation 
of a back disorder subsequent during May 1990 is clearly not 
of record.  The appellant separated from military service in 
June 1990.  

Presumptive service connection does not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore service connection is not warranted on a 
presumptive basis.

Simply put, the competent evidence shows that the appellant  
did not injure his back while on active duty or inactive duty 
for training, and he did not aggravate a preexisting back 
disorder while on either active duty or inactive duty for 
training.  As such, service connection is denied. 

Bilateral Hearing Loss

As noted, a June 1988 National Guard Quadrennial examination 
report includes audiometric findings containing threshold 
level findings equating to right ear hearing loss as defined 
at 38 C.F.R. § 3.385.  No other medical record, dated since 
that time, is on file which offers a diagnosis of either 
right or left ear hearing loss.  While the appellant in July 
2002 informed VA that he had had employment-related 
audiometric testing at the Norris Cotton building in 1984, he 
has failed to cooperate in subsequent efforts by VA to obtain 
these records.  As such, they are not on file.  

As to the right ear hearing loss found in June 1988, the 
Board notes that even assuming that the appellant was on 
active duty for training on the date the June 1988 
Quadrennial examination was conducted, the medical record 
still does not support a finding of a chronic disability.  To 
this, the Board notes that the incurrence of an injury in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Here, service medical records on file dated from June 1988 
include neither a finding of, complaints concerning, or 
diagnoses of hearing loss either for the right or left ear.  
For that matter, no medical record, dated since that time 
shows the presence of hearing loss.  A valid claim requires 
proof of a present disability.  Gilpin, Brammer.

In light of the foregoing, service connection must be denied. 

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


